Whitfield, J.
On the former appeal herein-a decree granting a divorce to the-husband and denying alimony to -the- wife was affirmed as to the divorce and reversed as to -the alimony, the cause being remanded for appropriate proceedings awarding the wife a reasonable allowance for *461her maintenance and support. Carlton v. Carlton, 78 Fla. 252, 83 South. Rep. 87.
Subsequently an appeal was taken from an order denying a motion made by the complainant to dismiss-the proceedings on the ground that his divorced wife had married. The Chancellor states in *his order that he would have granted the motion, but denied it only’ because he regarded the opinon of this court as holding the defendant divorced wife to have “a special equity in the property” of the husband. Some of the language of the opinion is not clear, but its import is that under the circumstances of the case as stated the divorced wife should equitably have from her husband a reasonable allowance for her maintenance and support. As the divorced wife has married, she is not entitled to alimony or maintenance and support (1 R. C. L. 950), therefore the order appealed from is reversed and the cause is remanded with direction to dismiss the proceedings.
It is so ordered.
West and Terrell, J. J., concur.
Táylor, C. J., and Ellis and Browne, J. J., concur in the opinion.